Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2019/0047991).  The instant application claims foreign priority to three documents.  The earliest document, KR-10-2017-0037976, which has a filing date of 3/24/17, does not have support for compounds of chemical formula 2 of the instant claims.  Support for such compounds can be found in Applicant foreign priority document KR-10-2018-0018784, which has a filing date of 2/14/18.  As such, the earliest possible filing date which Applicants can claim against the instantly filed claims is 2/14/18.  Jung et al. has two foreign priority documents (KR-10-2016-0147519 and KR-10-2017-0116136).  KR-10-2017-0116136 has support for the subject matter of US 2019/0047991 and as such, Jung et al. qualifies as prior art under 35 U.S.C. 103.  A copy of the foreign priority document KR-10-2017-0116136 is included with this Office action.
Claim 1: Jung et al. teaches heterocyclic compounds and organic light emitting devices comprising the same.  The devices are exemplified to include the heterocyclic compounds taught c and Rd equal to hydrogen atoms, variable Ra is equal to a biphenyl group, and variable Rb is equal to a phenyl group.  A second device embodiment employs a compound which adheres to the heterocyclic compounds taught by Jung et al., which is employed as a first host material, a second host material, which is taught to be GH-1, and a dopant, which is taught to be GD-1 (experimental examples 2-2 through 2-27 and Table 4).  As applied to chemical formula 2, the compound GH-1 has all Rc and Rd equal to hydrogen atoms, variable Ra is equal to a biphenyl group, and variable Rb is equal to a phenyl group.  While device examples 1-27 and 2-2 through 2-27 do not include a compound which satisfies the limitations of chemical formula 1 of claim 1, it would have been obvious to one having ordinary skill in the art to have employed a compound which does meet the structural limitations of chemical formula 1 of claim 1 in either device embodiment described above.  Specifically, examples 1-27 of Jung et al. employ compounds which are selected from the preferred compounds taught in paragraph 0050.  Any one of these preferred compounds would have been an obvious candidate to employ in an organic light-emitting device as taught in examples 1-27, including the compound taught at the top right of page 15.  This compound satisfies all of the structural limitations of chemical formula 1 of claim 1.  As applied to chemical formula 1, this compound has variables R1 through R8 equal to hydrogen, one variable R9 equal to a heteroaryl group (N-carbazolyl), the other variables R9 equal to hydrogen, all R10 variables equal to hydrogen, variable a equal to 1, variable L equal to a single bond, and variable N-Het equal to a monocyclic substituted heterocyclic group comprising three nitrogen atoms.  To arrive at Applicants instantly claimed invention, one of ordinary skill in the art need only select any one of the explicitly taught compounds in paragraph 0050 and employ said compounds in the manner taught in the device examples.  

Claim 3: The compound taught at the top right on page 15 satisfies chemical formula 7 of claim 3 with variables X1, X3, and X5 being equal to N, and variables X2 and X4 being equal CR12 and CR14, respectively, with R12 and R14 being equal to phenyl with the other variables in chemical formula 7 being the same as described in claim 1 above.
Claim 4: The compound taught at the top right on page 15 satisfies chemical formula 10 of claim 14 and the last structure shown in claim 5 with variables X1, X3, X5, R12, and R14 being the same as described in claim 3 above.
Claim 6: In both host materials YGH-1 and GH-1, all Rc and Rd variables are equal to hydrogen, thereby satisfying claim 6.
Claim 7: In both host materials YGH-1 and GH-1, Ra and Rb are a C12 and a C6 aryl group, respectively, thereby satisfying claim 7.
Claim 9: Compound GH-1 is the same as compound 2-3 of claim 9.  Compound YGH-1 is the same as compound 2-4 of claim 9.
Claims 11-13: In the two device embodiments taught by Jung et al. (device examples 1-27 and device examples 2-2 to 2-26), the devices are comprised of an anode, a hole injection layer, a hole transport layer, an emission layer, an electron transport layer, an electron injection layer, and a cathode, in that order, with the emission layer comprising a heterocyclic compound which satisfies chemical formula 1 (when employing the compound taught at the top right of page 15) and a compound which satisfies chemical formula 2, thereby satisfying all of the device limitations of claims 11-13.
Claim 14: In the device examples, Jung et al. teaches the co-deposition of the two host materials and the dopant material.  One having ordinary skill in the art would have therefore found it obvious to form a mixture/composition which comprises the three ingredients taught by Jung et al., including embodiments where a compound having the structure taught at the top right of page 15, a host material (GH-1 or YGH-1) and a dopant material are present in one composition, thereby satisfying claim 14. 
Claim 15: The two host materials in the device examples are employed at a 1:1 wt ratio, which falls within the 1:10 to 10:1 ratio range of claim 15.

Claim 17: Jung et al. explicitly teaches that the organic light emitting device layers which comprise a mixture of a compound which satisfies chemical formula 1 and a compound which satisfies chemical formula 2 are co-deposited (paragraphs 0220 and 0235).  The deposition methods for said compounds include vacuum deposition methods as taught in paragraph 0065, thereby satisfying claim 17.  

Allowable Subject Matter
Claims 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Jung et al., which represents the closest prior art, does not teach or suggest any of the heterocyclic compounds recited in claim 8.  Moreover, the inventive compounds taught by Jung et al. are only employed in an emission layer of the organic light-emitting devices taught therein.  Jung et al. does not teach or suggest to one having ordinary skill in the art to include the mixture of compounds disclosed in claim 1 in any of the layers disclosed in claim 10.

Relevant Art Cited
	Additional prior art documents which are relevant to Applicants invention can be found on the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.